Case: 1:18-cv-05587 Document #: 454 Filed: 07/17/19 Page 1 of 1 PageID #:6693

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

United States Securities and Exchange Commission,
et al.
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:18−cv−05587
                                                                   Honorable John Z. Lee
Equitybuild, Inc., et al.
                                                      Defendant.



                            NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 17, 2019:


        MINUTE entry before the Honorable Young B. Kim: On July 10, 2019, the court
ordered Defendant Jerome Cohen to explain why he failed to appear in court in person on
July 10, 2019. (R. 448.) The order to appear did not grant Jerome Cohen an option. In
response to this order, Defendant Jerome Cohen filed a five−page response but nothing in
his response amounts to good cause for violating the court's order to appear in person.
However, the court grants Defendant Jerome Cohen a chance to appear in court on August
1, 2019, at 11:00 a.m. and answer the Receiver's questions on the record and under oath.
The court may also question Jerome Cohen based on his answers to the Receiver's
examination. If Jerome Cohen has a scheduling conflict on August 1, 2019, he is to file a
response to this order by July 23, 2019, and indicate when he can appear in court at 11:00
a.m. (provide three dates) between August 1 and August 15, 2019. If Jerome Cohen fails
to comply with this order, the court will impose sanctions. Mailed notice (ma,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
